Case 3:20-cv-01252-BAS-JLB Document 1 Filed 07/02/20 PageID.1 Page 1 of 19




 1 WILSON SONSINI GOODRICH & ROSATI, P.C.
   Michael Sommer (pro hac vice to be submitted)
 2
   msommer@wsgr.com
 3 1301 Avenue of the Americas, 40th Floor
   New York, NY 10019-6022
 4
   Telephone: 212-999-5800
 5
   Tung-On Kong (SBN 205871) tkong@wsgr.com
 6
   Wendy L. Devine (SBN 246337) wdevine@wsgr.com
 7 Kristina Hanson (SBN 315984) thanson@wsgr.com
   One Market Plaza
 8
   Spear Tower, Suite 3300
 9 San Francisco, California 94105-1126
   Telephone: 415-947-2000
10
   Fax: 415-947-2099
11
   Natalie J. Morgan (SBN 211143) nmorgan@wsgr.com
12
   Sarah Siedlak (SBN 317641) ssiedlak@wsgr.com
13 12235 El Camino Real
14 San Diego, CA 92130
   Telephone: 858-350-2300
15 Fax: 858-350-2399
16
     Attorneys for Plaintiff Progenity, Inc.
17
18                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
19                           SAN DIEGO DIVISION
20 PROGENITY, INC., a Delaware             )   CASE NO. '20CV1252 BAS JLB
                                                         _________________
21 corporation,                            )
         Plaintiff,                        )   COMPLAINT FOR DECLARATORY
22                                         )   JUDGMENT
23       v.                                )
                                           )   JURY TRIAL DEMANDED
24   NATERA, INC., a Delaware corporation, )
25       Defendant.                        )
                                           )
26                                         )
27                                         )
28

     DECLARATORY JUDGMENT COMPLAINT
Case 3:20-cv-01252-BAS-JLB Document 1 Filed 07/02/20 PageID.2 Page 2 of 19




 1         Plaintiff Progenity, Inc. (“Progenity”), by and through the undersigned
 2 counsel, files this Complaint against Defendant Natera, Inc. (“Natera”). Progenity
 3 alleges as follows:
 4                             NATURE OF THE ACTION
 5         1.     This is a declaratory judgment action seeking a determination that
 6 Progenity’s in-house use of Innatal® Prenatal Screen (“Innatal”) and activities
 7 related thereto does not infringe, literally or under the doctrine of equivalents, or
 8 contribute to or induce the infringement of any claim of U.S. Patent No. 9,228,234
 9 (attached hereto as Exhibit 1); U.S. Patent No. 9,424,392 (attached hereto as
10 Exhibit 2); U.S. Patent No. 10,227,652 (attached hereto as Exhibit 3); U.S. Patent
11 No. 10,240,202 (attached hereto as Exhibit 4); U.S. Patent No. 10,266,893
12 (attached hereto as Exhibit 5); and U.S. Patent No. 10,522,242 (attached hereto as
13 Exhibit 6) (collectively, “the Natera Patents”), under 35 U.S.C. § 271 et seq.
14         2.     On June 17, 2020, Natera filed a “Complaint for Patent Infringement”
15 against Progenity in the United States District Court for the Western District of
16 Texas, Waco Division (“W.D. Tex. Complaint”).
17         3.     On June 19, 2020, Natera filed a “Complaint for Patent Infringement”
18 against Progenity in the United States District Court for the Northern District of
19 Texas, Dallas Division (“N.D. Tex. Complaint”).
20         4.     Venue is not proper with respect to Progenity in either the Western
21 District of Texas or the Northern District of Texas.
22         5.     In both the W.D. Tex. Complaint and the N.D. Tex. Complaint,
23 Natera accuses Innatal of infringing the Natera Patents. The W.D. Tex. Complaint
24 and the N.D. Tex. Complaint contain mirror-image allegations regarding alleged
25 infringement of the Natera patents.
26         6.     The allegations made by Natera in the W.D. Tex. Complaint and the
27 N.D. Tex. Complaint give rise to an actual and justiciable controversy between
28 Natera and Progenity as to the non-infringement of the Natera Patents.

     DECLARATORY JUDGMENT COMPLAINT            -1-
Case 3:20-cv-01252-BAS-JLB Document 1 Filed 07/02/20 PageID.3 Page 3 of 19




 1                                    THE PARTIES
 2         7.    Progenity is a Delaware corporation with its principal place of
 3 business in this District, located at 4330 La Jolla Village Drive, Suite 200, San
 4 Diego, CA 92122.
 5         8.    Progenity is a biotechnology company with an established track
 6 record of success in developing and commercializing molecular testing products,
 7 as well as innovating in the field of precision medicine. Progenity provides in vitro
 8 molecular tests designed to improve lives by providing actionable information that
 9 helps guide patients and physicians in making medical decisions during key life
10 stages.
11         9.    Progenity is licensed pursuant to the Clinical Laboratory
12 Improvements Amendments, 42 U.S.C. § 263a (“CLIA”), and accredited by the
13 College of American Pathologists (“CAP”).
14         10.   On information and belief, Natera is a Delaware corporation with its
15 principal place of business at 201 Industrial Rd., San Carlos, CA 94070.
16                                   BACKGROUND
17         11.   On information and belief, Natera’s baseless allegations of
18 infringement—brought in Texas against San Diego-based Progenity—are a
19 continuation of Natera’s campaign to seek retribution against Progenity for
20 rejecting Natera’s technology six years ago and developing its own superior
21 technology that competes with Natera.
22 2013-2014: Natera’s Failed Relationship With Progenity
23         12.   On or about May 1, 2013, Natera and Progenity entered into a Test
24 Services Agreement (“Natera/Progenity Agreement”) under which Natera would
25 provide Progenity with Natera tests, including a non-invasive prenatal test
26 (“NIPT”) known as Panorama™ for Progenity to market and sell to Progenity’s
27 customers.
28

     DECLARATORY JUDGMENT COMPLAINT - 2 -
Case 3:20-cv-01252-BAS-JLB Document 1 Filed 07/02/20 PageID.4 Page 4 of 19




 1         13.    With respect to Panorama, Natera publicly represented that it could
 2 provide results in a timely manner and that it had a 5-6% “redraw rate”—meaning,
 3 failure rate of the test.
 4         14.    Incidents of redraw were of particular concern to Progenity because
 5 they can result in the patient being unable to receive a test result in a timely
 6 manner, thereby affecting prenatal options available to that patient. Redraw can
 7 also lead to increased patient anxiety and disruption of the proper care and
 8 management of a pregnancy.
 9         15.    Under the Natera/Progenity Agreement, Progenity would refer
10 samples from Progenity’s customers to Natera for the single function of
11 performing Natera’s tests that were within the scope of the Natera/Progenity
12 Agreement. Progenity was solely, and exclusively, responsible and had ownership
13 of the client (i.e., physician/patient) relationship—from both a clinical and
14 customer service perspective, and billing.
15         16.    Unfortunately, Progenity’s most basic expectations regarding the
16 quality of Natera’s tests were not met. For example, in Progenity’s experience,
17 Natera’s tests had an unacceptably high redraw rate (approximately 10%) leading
18 to a cascade of problems, including lengthy waits for physicians and patients to
19 receive results. Several of Progenity’s physician clients experienced a redraw rate
20 of 50%.
21         17.    On information and belief, these issues adversely affected physicians
22 and patients and caused Progenity to lose several customers.
23         18.    With respect to NIPT testing, Progenity saw significant room for
24 improvement of customer service via improvement of NIPT test accuracy and
25 quality.
26
27
28

     DECLARATORY JUDGMENT COMPLAINT - 3 -
Case 3:20-cv-01252-BAS-JLB Document 1 Filed 07/02/20 PageID.5 Page 5 of 19




 1 Cell-Free DNA Testing
 2         19.    The Natera’s Panorama test utilizes cell-free DNA (“cfDNA”)
 3 technology. Cell-free DNA (cfDNA) testing was commercially introduced in late
 4 2011 by non-party Sequenom. Ex. 7.
 5         20.    Analysis of cfDNA allows access to the fetal genome during
 6 pregnancy through study of a sample of maternal blood. Ex. 8.
 7         21.    Commercial cfDNA tests are not diagnostic, however they are able to
 8 provide predictive information regarding diagnosis. Ex. 7.
 9         22.    Progenity developed its own unique and innovative cfDNA
10 technology, marketed as Innatal. The innovative and proprietary advances that
11 power Innatal facilitate significantly enhanced precision thereby providing a
12 superior alternative to products such as Natera’s.
13 Progenity’s Innatal Prescreen Test
14         23.    In 2015, Progenity launched Innatal, a noninvasive, prenatal, cfDNA
15 test offered to women in early in pregnancy to screen for risk of fetal chromosomal
16 conditions, such as Down syndrome, trisomy 13, trisomy 18, and sex chromosome
17 disorders. With Innatal, Progenity supports patients and physicians during
18 patients’ critical life decisions.
19         24.    Progenity has invested significant resources and years of research to
20 develop the current Innatal test, which represents innovation and advancement in
21 prenatal medical care.
22         25.    The current Innatal test employs a unique Molecular Inversion Probe
23 methodology to estimate the ploidy of chromosomes 13, 18, 21, X, and Y.
24         26.    The latest discoveries underlying Innatal were published in August
25 2019 in the Journal of Medical Screening, which is a respected, peer-reviewed
26 journal. Ex. 7.
27
28

     DECLARATORY JUDGMENT COMPLAINT - 4 -
Case 3:20-cv-01252-BAS-JLB Document 1 Filed 07/02/20 PageID.6 Page 6 of 19




 1         27.    That paper shared sensitivity results of greater than 99% for the
 2 common trisomies and sex chromosome aneuplodies. Ex. 7. The authors
 3 concluded:
 4       Translating this testing in medical practice will add yet another
         reason, besides the overall performance, to embrace cfDNA testing as
 5       the primary screening for fetal Down syndrome in pregnancy. The
 6       impact of cfDNA prenatal screening for chromosomal aneuploidy
         continues to evolve, and the introduction of additional innovative
 7       sequence targeting techniques as demonstrated in this study will
 8       eventually allow test performance to excel, to reach a standard
         enabling pregnant women at all levels of risk to expect highly
 9       predictive screening options.
10 Ex. 7 at 8.
           28.    Progenity’s innovative technology is covered by Progenity’s own
11
     intellectual property, including U.S. Patent No. 10,464,245.
12
           29.    In 2014, prior to Progenity’s launch of Innatal, Progenity terminated
13
     the relationship with Natera. Progenity formally informed Natera of that
14
     termination in a letter dated June 9, 2014. In that letter, Progenity noted that the
15
     Natera tests did not meet industry standards or Natera’s own representations:
16
           As has been discussed with your management team on numerous
17
           occasions during the term of the [Natera/Progenity] Agreement, the
18         high redraw rate and turnaround time on the performance of
           your Panorama tests under the Agreement is not consistent with
19
           industry standards or your own public representations and is
20         significantly and negatively impacting our ability to promote and
           resell these tests.
21
     Progenity’s June 2014 letter also noted that Natera could not commit to remedying
22
     the defects in its products within a reasonable timeframe:
23
           Furthermore, based on past performance and communication we
24         understand that Natera does not expect to be in a position to correct
25         these issues for almost one year.
26         30.    On information and belief, following receipt of Progenity’s June 9,
27 2014 letter, Natera has been engaged in a retaliation campaign against Progenity.
28

     DECLARATORY JUDGMENT COMPLAINT - 5 -
Case 3:20-cv-01252-BAS-JLB Document 1 Filed 07/02/20 PageID.7 Page 7 of 19




 1         31.   On information and belief, Natera’s retaliation campaign included
 2 directly contacting Progenity’s clients with false information, including false
 3 statements that Progenity is going out of business and use of Progenity’s testing
 4 services is illegal. Ex. 9, ¶¶ 31-36.
 5         32.   On information and belief, Natera’s false statements were motivated
 6 by, among other things, a desire to punish Progenity for pursuing better quality
 7 technologies in NIPT market.
 8         33.   On information and belief, in an effort to disparage Progenity in the
 9 market, Natera’s salesforce has made false claims to customers and potential
10 customers of Progenity. For example, Natera falsely claimed that Innatal is not the
11 subject of any peer-reviewed literature. Natera disseminated that false claim after
12 the the peer-reviewed journal article discussed above was publicly available.
13 Ex. 10.
14         34.   On information and belief, Natera recognizes that Progenity’s Innatal
15 technology is a unique advancement. On information and belief, Natera brought
16 its improper suits against Progenity in Texas in order to avoid fairly and openly
17 competing with the superior Innatal product and motivated by the grudge that
18 Natera harbors following the dissolution of the Natera/Progenity relationship
19 resulting from the failings in Natera’s own cfDNA testing.
20         35.   Innatal does not infringe any of the six Natera Patents.
21         36.   For example, the claims of the ’202 patent require the step of
22 “determining, on a computer, the probability of aneuploidy in the fetus by
23 comparing the measured amounts of genetic material to an expected amount for a
24 particular copy number” or “determining, on a computer, the probability of
25 aneuploidy in the fetus by comparing the measured amounts of genetic material to
26 an expected amount for a particular copy number hypothesis, wherein the expected
27 amount is determined using a mean value of genetic material at multiple loci for a
28

     DECLARATORY JUDGMENT COMPLAINT - 6 -
Case 3:20-cv-01252-BAS-JLB Document 1 Filed 07/02/20 PageID.8 Page 8 of 19




 1 reference chromosome or chromosome segment that is present in two copies.”
 2 Ex. 4. Innatal does not include any such step.
 3         37.    As another example, the claims of the ’652 patent require
 4 “determining, on a computer, a probability of the presence and a probability of the
 5 absence of a chromosomal abnormality in the fetus by comparing the amounts
 6 from step (a) to either (i) a threshold value or (ii) an expected amount for a
 7 particular copy number hypothesis” or “computing, for a particular copy number
 8 hypothesis, a difference between a mean of the measured amount of genetic
 9 material at the multiple loci and an expected amount, wherein the expected amount
10 is a mean value of genetic material at multiple loci for a reference chromosome or
11 chromosome segment that is present in two copies.” Ex. 3. Innatal does not
12 include any such step.
13         38.    As another example, the claims of the ’392 patent require
14 “determining, on a computer, the probability of the presence and the probability of
15 the absence of a chromosomal abnormality in the fetus by comparing the amount
16 from step (a) to either (i) a threshold value or (ii) an expected amount for a
17 particular copy number hypothesis.” Ex. 2. Innatal does not include any such step.
18         39.    As another example, the claims of the ’893 patent require “performing
19 universal amplification on the chromosome segments to generate amplified
20 chromosome segments.” Ex. 5. Innatal does not include any such step.
21         40.    As another example, the claims of the ’234 patent require
22 “determining, on a computer, the probability of each of the hypotheses using the
23 measured genetic data for the chromosome or chromosome segment of interest and
24 the ratio of fetal to maternal DNA.” Ex. 1. Innatal does not include any such step.
25         41.    As another example, the claims of the ’242 patent require
26 “determining, on a computer, the probability of each of the hypotheses using the
27 measured genetic data for the chromosome or chromosome segment of interest and
28

     DECLARATORY JUDGMENT COMPLAINT - 7 -
Case 3:20-cv-01252-BAS-JLB Document 1 Filed 07/02/20 PageID.9 Page 9 of 19




 1 the ratio of DNA derived from the fetus to DNA derived from the mother.” Ex. 6.
 2 Innatal does not include any such step.
 3         42.    These differences between Progenity’s Innatal and the Natera Patents
 4 reflect Progenity’s inventive, innovative efforts to increase the precision on cfDNA
 5 prenatal testing.
 6                            JURISDICTION AND VENUE
 7         43.    This action arises under the patent laws of the United States,
 8 35 U.S.C. §§ 100 et seq., 15 U.S.C. § 1125(a), and 35 U.S.C. § 292
 9         44.    This Court has subject matter jurisdiction over this action under 28
10 U.S.C. §§ 1331, 1338(a), 2201 and 2202.
11         45.    As detailed herein, Natera is subject to personal jurisdiction in this
12 District.
13         46.    Venue is proper in this District under 28 U.S.C. § 1391. As described
14 herein, Natera is subject to personal jurisdiction in this District, and therefore
15 venue is proper. Also, as detailed herein, a substantial part of the events giving
16 rise to this Complaint occurred in this District.
17         47.    On June 17, 2020, Natera filed a “Complaint for Patent Infringement”
18 against Progenity in the United States District Court for the Western District of
19 Texas, Waco Division (“W.D. Tex. Complaint”).
20         48.    On June 19, 2020, Natera filed a “Complaint for Patent Infringement”
21 against Progenity in the United States District Court for the Northern District of
22 Texas, Dallas Division (“N.D. Tex. Complaint”).
23         49.    Venue is not proper with respect to Progenity in either the Western
24 District of Texas or the Northern District of Texas.
25         50.    In both the W.D. Tex. Complaint and the N.D. Tex. Complaint,
26 Natera accuses Innatal of infringing the Natera Patents.
27
28

     DECLARATORY JUDGMENT COMPLAINT - 8 -
Case 3:20-cv-01252-BAS-JLB Document 1 Filed 07/02/20 PageID.10 Page 10 of 19




 1         51.    The allegations made by Natera in the W.D. Tex. Complaint and the
 2 N.D. Tex. Complaint give rise to an actual and justiciable controversy between
 3 Natera and Progenity as to the non-infringement of the Natera Patents.
 4         52.    Natera’s infringement allegations threaten actual and imminent injury
 5 to Progenity that can be redressed by judicial relief and that injury is of sufficient
 6 immediacy and reality to warrant the issuance of a declaratory judgment.
 7         53.    Absent a declaration of non-infringement, Natera’s continued
 8 wrongful assertions of infringement related to Progenity and Innatal will continue
 9 to cause harm to Progenity.
10         54.    This Court has personal jurisdiction over Natera because Natera has
11 accused Progenity, which has a principal place of business in San Diego, of patent
12 infringement thereby causing Progenity significant, ongoing harm.
13         55.    This Court has personal jurisdiction over Natera because, on
14 information and belief, Natera has a continuous, systematic and substantial
15 presence in this District, because it regularly conducts business and/or solicits
16 business within this District.
17         56.    On information and belief, Natera sells its products and services
18 throughout the United States, including in this District.
19         57.    On information and belief, Natera actively markets its products and
20 services throughout the United States, including in this District.
21         58.    On information and belief, Natera employs persons residing in this
22 District.
23         59.    On information and belief, Natera has purposefully availed itself of
24 the privileges and protections of doing business in California, and specifically in
25 this judicial District.
26         60.    On information and belief, Natera is registered to do business in the
27 state of California. Ex. 11. Natera has appointed National Registered Agents, Inc.
28

     DECLARATORY JUDGMENT COMPLAINT - 9 -
Case 3:20-cv-01252-BAS-JLB Document 1 Filed 07/02/20 PageID.11 Page 11 of 19




 1 at 818 West Seventh Street, Suite 930, Los Angeles, CA 90017, as its agent for
 2 service of process in California.
 3        61.    On information and belief, Natera has a business relationship with at
 4 least the following “Natera Approved Labs” in San Diego and surrounding areas
 5 (Ex. 12):
 6               WestPac Labs- San Diego - Balboa Park; 2970 5th Ave., San Diego,
 7               CA 92103;
 8               Wellnessmart – National City; 1727 Sweetwater Road #111, National
 9               City, Ca 91950;
10               Precision Phlebotomy Solutions; 3569 Ruffin Road, San Diego, CA
11               92123;
12               Open Medicine Institute – San Diego; 3706 Ruffin Road, San Diego,
13               California 92123;
14               WestPac Labs – San Diego – Alvarado; 6719 Alvarado Road, San
15               Diego, CA 92120;
16               WestPac Labs – Chula Vista; 629 Third Ave., Chula Vista, CA 91910;
17               Wellnessmart – Kearny Mesa; 7827 Convoy Court, Kearny Mesa, CA
18               92111;
19               WestPac Labs – Poway; 15721 Pomerado Road, Poway, CA 92064;
20               WestPac Labs – Encinitas; 317 N. El Camino Real, Encinitas, CA
21               92024; and
22               WestPac Labs – Oceanside; 3923 Waring Road, Oceanside, CA
23               92056.
24        62.    On information and belief, Natera has a mutually beneficial
25 relationship with San Diego-based Illumina, Inc. and San Diego-based Sequenom,
26 Inc., including license and supply agreements. Ex. 13; Ex. 14.
27        63.    For example, Natera stated in a May 8, 2020 filing with the Security
28 and Exchange Commission:

     DECLARATORY JUDGMENT COMPLAINT - 10 -
Case 3:20-cv-01252-BAS-JLB Document 1 Filed 07/02/20 PageID.12 Page 12 of 19




 1         Natera and Illumina have entered into a sixth amendment
           (“Amendment”) to that certain Supply Agreement dated August 16,
 2         2013 (the “Agreement”). The Amendment extends the term of the
 3         Agreement to May 8, 2030 and grants Natera certain rights to
           Illumina’s intellectual property for use in non-invasive prenatal testing
 4         (“NIPT”) using the Illumina sequencing platform, including all
 5         patents in a patent pooling agreement between Illumina and
           Sequenom, Inc. pursuant to which Illumina and Sequenom, Inc. have
 6         pooled their intellectual property directed to NIPT. The fees payable
 7         by Natera to Illumina for each clinical NIPT test that Natera performs
           using Illumina reagents will be reduced, beginning in October 2020,
 8         with further reductions with increases in volume. Natera is not bound
 9         to exclusively use Illumina’s sequencing instruments and reagents for
           conducting its sequencing, but the availability of discounts from
10         Illumina may be affected by reduced volumes on the Illumina
11         sequencing platform. The Amendment also provides that Illumina will
           offer Natera credits for the purchase of Illumina instruments for use in
12         oncology and organ transplant monitoring product development, and
13         will contribute Illumina products to offset a portion of Natera’s new
           oncology product development. The Amendment extends to May 8,
14         2026 the date by which Natera must obtain a premarket approval for
15         at least one in-vitro diagnostic (“IVD”) from the United States Food
           and Drug Administration, failing which Illumina may terminate
16         Natera’s rights with respect to IVDs. The Amendment also eliminates
17         Illumina’s right to terminate certain rights under the Agreement upon
           two years’ prior notice.
18
     Ex. 15.
19
           64.    In that same Security and Exchange Commission filing, Natera further
20
     stated:
21          Natera and Illumina also entered into a License Agreement dated May
22          8, 2020 pursuant to which, among others, Natera has granted Illumina
            a non-exclusive, perpetual worldwide license to certain of Natera’s
23          intellectual property in the [U.S. Patent No. 8,682,592] Patent family
24          (“Natera Licensed IP”). The foregoing license is limited to certain
            uses of massively parallel sequencing in the fields of NIPT and
25          PGS/PGD, and excludes certain approaches (including those used in
26          Natera’s Panorama test). In order to maintain their respective licenses,
            each party has agreed not to challenge the validity or enforceability of
27          the intellectual property licensed to it, subject in each case to certain
28          customary exceptions.

     DECLARATORY JUDGMENT COMPLAINT - 11 -
Case 3:20-cv-01252-BAS-JLB Document 1 Filed 07/02/20 PageID.13 Page 13 of 19




 1 Ex. 15.
 2         65.    On information and belief, Natera sells its products and services
 3 through physicians and midwives in San Diego. Ex. 16. (San Diego midwives
 4 offering Natera products and services); Ex. 17 (San Diego patient receiving Natera
 5 products and services).
 6                              FIRST CAUSE OF ACTION
 7                   (Declaratory Judgment of Non-Infringement of
 8                     U.S. Patent No. 9,228,234 (“the ’234 patent”)
 9         66.    Progenity realleges and incorporates herein by reference the
10 allegations of each of the preceding paragraphs as if fully set forth herein.
11         67.    On information and belief, the ’234 patent is assigned to Natera.
12         68.    Natera has claimed that Innatal infringes the claims of the ’234 patent.
13         69.    Innatal has not, and does not, infringe, either directly or indirectly,
14 any valid claim of the ’234 patent.
15         70.    There is a definite and concrete, real and substantial, justiciable, and
16 continuing case or controversy existing between the parties regarding whether
17 Innatal infringes any valid claim of the ’234 patent that is of sufficient immediacy
18 and reality to warrant the issuance of a Declaratory Judgment.
19         71.    Progenity is entitled to a declaratory judgment that Innatal does not
20 infringe any claim of the ʼ234 patent.
21                            SECOND CAUSE OF ACTION
22                   (Declaratory Judgment of Non-Infringement of
23                     U.S. Patent No. 9,424,392 (“the ’392 patent))
24         72.    Progenity realleges and incorporates herein by reference the
25 allegations of each of the preceding paragraphs as if fully set forth herein.
26         73.    On information and belief, the ’392 patent is assigned to Natera.
27         74.    Natera has claimed that Innatal infringes the claims of the ’392 patent.
28

     DECLARATORY JUDGMENT COMPLAINT - 12 -
Case 3:20-cv-01252-BAS-JLB Document 1 Filed 07/02/20 PageID.14 Page 14 of 19




 1         75.    Innatal has not, and does not, infringe, either directly or indirectly,
 2 any valid claim of the ’392 patent.
 3         76.    There is a definite and concrete, real and substantial, justiciable, and
 4 continuing case or controversy existing between the parties regarding whether
 5 Innatal infringes any valid claim of the ’392 patent that is of sufficient immediacy
 6 and reality to warrant the issuance of a Declaratory Judgment.
 7         77.    Progenity is entitled to a declaratory judgment that Innatal does not
 8 infringe any claim of the ʼ392 patent.
 9                             THIRD CAUSE OF ACTION
10                   (Declaratory Judgment of Non-Infringement of
11                    U.S. Patent No. 10,227,652 (“the ’652 patent))
12         78.    Progenity realleges and incorporates herein by reference the
13 allegations of each of the preceding paragraphs as if fully set forth herein.
14         79.    On information and belief, the ’652 patent is assigned to Natera.
15         80.    Natera has claimed that Innatal infringes the claims of the ’652 patent.
16         81.    Innatal has not, and does not, infringe, either directly or indirectly,
17 any valid claim of the ’652 patent.
18         82.    There is a definite and concrete, real and substantial, justiciable, and
19 continuing case or controversy existing between the parties regarding whether
20 Innatal infringes any valid claim of the ’652 patent that is of sufficient immediacy
21 and reality to warrant the issuance of a Declaratory Judgment.
22         83.    Progenity is entitled to a declaratory judgment that Innatal does not
23 infringe any claim of the ʼ652 patent.
24                            FOURTH CAUSE OF ACTION
25                   (Declaratory Judgment of Non-Infringement of
26                    U.S. Patent No. 10,240,202 (“the ’202 patent))
27         84.    Progenity realleges and incorporates herein by reference the
28 allegations of each of the preceding paragraphs as if fully set forth herein.

     DECLARATORY JUDGMENT COMPLAINT - 13 -
Case 3:20-cv-01252-BAS-JLB Document 1 Filed 07/02/20 PageID.15 Page 15 of 19




 1         85.    On information and belief, the ’202 patent is assigned to Natera.
 2         86.    Natera has claimed that Innatal infringes the claims of the ’202 patent.
 3         87.    Innatal has not, and does not, infringe, either directly or indirectly,
 4 any valid claim of the ’202 patent.
 5         88.    There is a definite and concrete, real and substantial, justiciable, and
 6 continuing case or controversy existing between the parties regarding whether
 7 Innatal infringes any valid claim of the ’202 patent that is of sufficient immediacy
 8 and reality to warrant the issuance of a Declaratory Judgment.
 9         89.    Progenity is entitled to a declaratory judgment that Innatal does not
10 infringe any claim of the ʼ202 patent.
11                              FIFTH CAUSE OF ACTION
12                   (Declaratory Judgment of Non-Infringement of
13                    U.S. Patent No. 10,266,893 (“the ’893 patent))
14         90.    Progenity realleges and incorporates herein by reference the
15 allegations of each of the preceding paragraphs as if fully set forth herein.
16         91.    On information and belief, the ’893 patent is assigned to Natera.
17         92.    Natera has claimed that Innatal infringes the claims of the ’893 patent.
18         93.    Innatal has not, and does not, infringe, either directly or indirectly,
19 any valid claim of the ’893 patent.
20         94.    There is a definite and concrete, real and substantial, justiciable, and
21 continuing case or controversy existing between the parties regarding whether
22 Innatal infringes any valid claim of the ’893 patent that is of sufficient immediacy
23 and reality to warrant the issuance of a Declaratory Judgment.
24         95.    Progenity is entitled to a declaratory judgment that Innatal does not
25 infringe any claim of the ʼ893 patent.
26
27
28

     DECLARATORY JUDGMENT COMPLAINT - 14 -
Case 3:20-cv-01252-BAS-JLB Document 1 Filed 07/02/20 PageID.16 Page 16 of 19




 1                             SIXTH CAUSE OF ACTION
 2                   (Declaratory Judgment of Non-Infringement of
 3                    U.S. Patent No. 10,522,242 (“the ’242 patent))
 4         96.    Progenity realleges and incorporates herein by reference the
 5 allegations of each of the preceding paragraphs as if fully set forth herein.
 6         97.    On information and belief, the ’242 patent is assigned to Natera.
 7         98.    Natera has claimed that Innatal infringes the claims of the ’242 patent.
 8         99.    Innatal has not, and does not, infringe, either directly or indirectly,
 9 any valid claim of the ’242 patent.
10         100. There is a definite and concrete, real and substantial, justiciable, and
11 continuing case or controversy existing between the parties regarding whether
12 Innatal infringes any valid claim of the ’242 patent that is of sufficient immediacy
13 and reality to warrant the issuance of a Declaratory Judgment.
14         101. Progenity is entitled to a declaratory judgment that Innatal does not
15 infringe any claim of the ʼ242 patent.
16                                PRAYER FOR RELIEF
17         WHEREFORE, Progenity respectfully requests that he Court
18         a.     Enter judgment according to the declaratory relief sought;
19         b.     Award Progenity its costs in this action; and
20         c.     Enter such other further relief as this Court may deem just and
21 appropriate.
22
23
24
25
26
27
28

     DECLARATORY JUDGMENT COMPLAINT - 15 -
Case 3:20-cv-01252-BAS-JLB Document 1 Filed 07/02/20 PageID.17 Page 17 of 19




 1 Dated: July 2, 2020         WILSON SONSINI GOODRICH & ROSATI, P.C.
 2                             By: /s/ Natalie J. Morgan
 3                                 Michael Sommer (pro hac vice to be submitted)
                                   msommer@wsgr.com
 4                                 1301 Avenue of the Americas, 40th Floor
 5                                 New York, NY 10019-6022
                                   Telephone: 212-999-5800
 6
 7                                  Tung-On Kong (SBN 205871)
                                    tkong@wsgr.com
 8                                  Wendy L. Devine (SBN 246337)
 9                                  wdevine@wsgr.com
                                    Kristina Hanson (SBN 315984)
10                                  thanson@wsgr.com
11                                  One Market Plaza
                                    Spear Tower, Suite 3300
12                                  San Francisco, California 94105-1126
13                                  Telephone: 415-947-2000
                                    Fax: 415-947-2099
14
15                                  Natalie J. Morgan (SBN 211143)
                                    nmorgan@wsgr.com
16                                  Sarah Siedlak (SBN 317641)
17                                  ssiedlak@wsgr.com
                                    12235 El Camino Real
18                                  San Diego, CA 92130
19                                  Telephone: 858-350-2300
                                    Fax: 858-350-2399
20
21                                 Attorneys for Plaintiff Progenity, Inc.
22
23
24
25
26
27
28

     DECLARATORY JUDGMENT COMPLAINT - 16 -
Case 3:20-cv-01252-BAS-JLB Document 1 Filed 07/02/20 PageID.18 Page 18 of 19




 1                            DEMAND FOR JURY TRIAL
 2         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, plaintiff
 3 Progenity, Inc. demands a trial by jury of this action.
 4
 5 Dated: July 2, 2020          WILSON SONSINI GOODRICH & ROSATI, P.C.
 6                              By: /s/ Natalie J. Morgan
 7                                  Michael Sommer (pro hac vice to be submitted)
                                    msommer@wsgr.com
 8                                  1301 Avenue of the Americas, 40th Floor
 9                                  New York, NY 10019-6022
                                    Telephone: 212-999-5800
10
11                                   Tung-On Kong (SBN 205871)
                                     tkong@wsgr.com
12
                                     Wendy L. Devine (SBN 246337)
13                                   wdevine@wsgr.com
                                     Kristina Hanson (SBN 315984)
14
                                     thanson@wsgr.com
15                                   One Market Plaza
                                     Spear Tower, Suite 3300
16
                                     San Francisco, California 94105-1126
17                                   Telephone: 415-947-2000
18
                                     Natalie J. Morgan (SBN 211143)
19                                   nmorgan@wsgr.com
                                     Sarah Siedlak (SBN 317641)
20
                                     ssiedlak@wsgr.com
21                                   12235 El Camino Real
                                     San Diego, CA 92130
22
                                     Telephone: 858-350-2300
23
                                     Attorneys for Plaintiff Progenity, Inc.
24
25
26
27
28

     DEMAND FOR JURY TRIAL                   - 17 -
Case 3:20-cv-01252-BAS-JLB Document 1 Filed 07/02/20 PageID.19 Page 19 of 19




 1                             INDEX OF EXHIBITS
 2
                          Exhibit No.        Page Range
 3
                               1               19-58
 4                             2               59-115
 5                             3              116-178
 6                             4              179-240
 7                             5              241-308
                               6              309-355
 8
                               7              356-363
 9
                               8              364-371
10                             9              372-401
11                            10                402
12                            11                403
13                            12              404-411
14                            13              412-413
                              14              414-416
15
                              15                417
16
                              16              418-419
17                            17              420-424
18
19
20
21
22
23
24
25
26
27
28

     INDEX OF EXHIBITS                   - 18 -
